Citation Nr: 0721721	
Decision Date: 07/19/07    Archive Date: 08/02/07	

DOCKET NO.  05-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability. 

2.  Entitlement to an initial evaluation in excess of 
10 percent for right ankle strain.



REPRESENTATION

Appellant represented by:	J. Berry, Attorney-At-Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1977 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which granted service connection 
for a right ankle sprain with a 10 percent evaluation, and 
which denied service connection for a left ankle disability.  
The veteran disagreed with the denial of service connection 
for his left ankle, and the assigned evaluation for his right 
ankle.  The case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The veteran complained of left ankle injury during 
service, but X-ray studies were negative, and this injury is 
shown to have been acute and transitory and resolved prior to 
separation, and there is no objective evidence of chronicity 
of symptoms or treatment for many years after service, and 
the only competent clinical opinion on file is that any 
current left ankle strain is unrelated to the veteran's acute 
injury during service.  

3.  The veteran's right ankle has moderate limitation of 
motion with some pain on use, but there is no ankylosis, no 
malunion of bones, no arthritis and normal X-ray studies.  




CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for right ankle strain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in June 2004, 
prior to the issuance of the initial adverse rating decision 
now on appeal from August 2004.  That notification informed 
him of the evidence necessary to substantiate his claims, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  All service medical records and 
service personnel records were collected for review, as were 
all records of the veteran's more recent treatment with VA.  
The veteran was provided a VA examination with a review of 
the claims folder and a request for opinions regarding both 
his right and left ankles consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d).  This VA examination is certainly adequate for 
rating purposes.  The evidence on file does not suggest, nor 
does the veteran argue that there remains any additional 
relevant evidence which has not been collected for review.  
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the veteran's claim for service connection 
for left ankle disability, service connection may be 
established for disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
specified diseases, including arthritis, which are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

With respect to the veteran's claim for an increased 
evaluation for his service-connected right ankle strain, the 
1945 Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movement of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing.  For the purposes of 
rating disability from arthritis, the ankle is a major joint.  
38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a, Plate II, provides that full range of 
motion of the ankle joint is 20 degrees of upward 
dorsiflexion, and 45 degrees of downward plantar flexion.

Limitation of motion of the ankle which is moderate warrants 
a 10 percent evaluation, and which is marked warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Higher evaluations are available under separate 
Diagnostic Codes if the ankle is shown to be affected by 
ankylosis (complete bony fixation of the ankle joint), and 
malunion of the bones of the ankle joint, or postoperative 
conditions.  Higher evaluations may also be warranted for 
arthritis of the ankle, and for associated muscle damage or 
nerve damage.

Analysis:  With respect to the veteran's claim for service 
connection for left ankle disability, the service medical 
records do reveal that in mid-November 1977, the veteran 
complained of twisting his left ankle during physical 
training.  X-ray studies taken at the time revealed no 
identifiable abnormality of either the right or left ankle.  
The veteran was provided tape over the sock and strengthening 
exercises for both ankles.  There was no diagnosis of left 
ankle disability at this time.  Two weeks later, the veteran 
again complained of left ankle pain when marching.  He was 
provided a 24-hour profile against running, and again there 
was no findings or diagnosis of any particular acute injury.  
X-ray studies were negative, and there was no notation of 
objective swelling, erythema, muscle or tendon damage, or 
other identifiable abnormality.  There is no evidence that 
the veteran thereafter sought or required treatment for left 
ankle problems for the remainder of his period of military 
service.  His physical examination for service separation in 
July 1978 noted that the feet and lower extremities were 
normal.  In the accompanying report of medical history 
completed at service separation by the veteran himself, he 
notably did not indicate any positive complaints on a form 
which questioned whether he had cramps in his legs, broken 
bones, arthritis, rheumatism or bursitis, bone, joint, or 
other deformity, lameness, or foot trouble.  

There is no evidence on file that the veteran sought or 
required any form of routine care or treatment for a service-
related left ankle injury at any time following service 
separation up until the present time, a period of 29 years.  
The more recent records of the veteran's outpatient treatment 
with VA for multiple problems do include several complaints 
with respect to his service-connected right ankle, but there 
are no such complaints with respect to his left ankle.  
Again, the veteran was informed in VCAA notice provided him 
in June 2004 that the evidence necessary to substantiate his 
claim would be evidence showing that he had a chronic left 
ankle condition during and subsequent to service.

VA X-ray studies of both the left and right ankles performed 
in July 2004, were interpreted by the radiologist as being 
entirely normal, with no indication of any bone, joint, or 
soft tissue abnormalities, and no identification of arthritis 
or bony changes.  

In July 2004, the veteran was provided a VA orthopedic 
examination which included a review of all available evidence 
on file.  Although it appears that the veteran reported that 
he had been involved in combat in Panama, careful review of 
the entirety of the veteran's service personnel records fails 
to reveal that the veteran was involved in any combat service 
at any time.  He was stationed in Panama from approximately 
February through June of 1977, and this was the year that the 
US ceded all control of the canal to the Panamanian 
government.  Operation Just Cause, the US invasion of Panama, 
did not occur until some years later in December 1989.  
Physical examination revealed that there was no crepitus in 
either ankle, and left foot and ankle range of motion at zero 
dorsiflexion but nearly full plantar flexion to 40 (of 45) 
degrees.  There was no varus or valgus angulation of the os 
calcis, no soft tissue swelling or discoloration, and the 
ankles did not appear to be painful on motion.  The veteran's 
shoes were observed, and no unusual wear pattern was 
identified.  It was noted that previous X-ray studies were 
negative.  The diagnosis was a left ankle strain.  Later in 
the examination report, the physician wrote that the ankles 
were "minimally" painful on motion today, but there was no 
additional limitation following repetitive use.  The left 
ankle was not unstable.  The VA physician also discussed the 
evidence on file from service forward, and concluded that 
although the veteran's right ankle disability was likely 
attributable to incidents of service, he did not believe that 
the veteran's current left ankle strain was in any way 
related to service, as there was no evidence that an isolated 
complaint of pain on two occasions during service resulted in 
any chronic residuals for the remainder of the veteran's 
lifetime.  The physician also noted that the veteran had 
reportedly performed employment as a bricklayer for 20 years 
following service, and it was his opinion that such post-
service employment "can play havoc with the joints."

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for left ankle 
disability.  Although the veteran complained of left ankle 
pain during service in late 1977, the records associated with 
these complaints include no findings or diagnosis of any 
objective pathology, trauma, or damage to the left ankle 
joint, and X-ray studies were negative.  The veteran is not 
shown to have had a chronic left ankle disability in service 
because after the late 1977 record entries, there is no 
indication that he sought or required further treatment for 
his left ankle, and the physical examination for service 
separation included no findings for the left ankle, and the 
veteran himself did not endorse any left ankle symptoms in 
the report of medical history which he completed at 
separation.  Following service separation, there is a 
complete absence of any objective evidence of chronicity of 
left ankle symptoms for nearly 30 years.  The only competent 
clinical opinion on file is against the veteran's claim.  Any 
current left ankle strain, even with current negative X-ray 
studies, must be found to be attributable to incidents which 
have occurred since the veteran was separated from service.  

With respect to the veteran's claim for an increased 
evaluation for his service-connected right ankle disability, 
the Board notes that the service medical records do show that 
the veteran was diagnosed for an acute sprain or strain of 
his right ankle for which he was provided soft casting.  
Although X-ray studies for the right ankle were also negative 
during service, there was clearly objective swelling and 
ecchymosis noted and the veteran was provided crutches for 
one week. 

There is, however, little evidence that the veteran sought or 
required routine care or treatment for chronic right ankle 
symptoms for many years following service separation.  The 
more recent VA outpatient treatment records for the veteran 
do include several complaints of right ankle pain, but it is 
noteworthy that X-ray studies in July 2003 resulted in a 
finding of a normal right ankle with no fractures, 
dislocations or soft tissue swelling.  The talus and plafond 
were congruent, and mineralization was normal.  There was no 
arthritis.  The following year in July 2004, three views of 
each ankle were again entirely normal with no bone, joint or 
soft tissue abnormalities, or arthritis identified.  

VA outpatient treatment records from 2004 also include the 
veteran's report of having fractured his right ankle, years 
after service separation in a 1993 motor vehicle accident.  
However, as pointed out during subsequent VA examination, 
there is certainly no evidence of previous fracture in either 
of the right ankle X-rays conducted in either 2003 or 2004.  

Upon VA examination in July 2004, the veteran reported having 
chronic pain in the right ankle, and said that his ankles 
occasionally caused him to miss work.  The physician reported 
that neither ankle locked or gave out, although both the 
veteran and representative later wrote their disagreement 
that the veteran ever made this statement during the 
examination.  Again, examination of the veteran's shoes 
showed no unusual shoe wear pattern.  The right ankle had no 
crepitus, and there was dorsiflexion to 3 degrees and plantar 
flexion was nearly full to 40 degrees.  There was no varus or 
valgus angulation of the os calcis, no soft tissue swelling, 
no discoloration, and the veteran required no assistive 
devices.  Range of motion was considered to be minimally 
painful on motion, and there was not additional limitation 
following repetitive use.  Neither ankle appeared to be 
unstable.  The physician went on to provide an opinion that 
the veteran's current right ankle disability was likely 
attributable to injury in service.

The Board finds that a clear preponderance of the evidence is 
against an evaluation in excess of the presently assigned 
10 percent for the veteran's service-connected right ankle 
strain based upon a finding of moderate limitation of motion 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The clinical evidence on file does not show that limitation 
of motion meets or more nearly approximates a finding of 
marked limitation of motion sufficient for the next higher 
20 percent evaluation.  

No separate rating for arthritis is warranted, in the absence 
of any X-ray evidence revealing arthritis of the right ankle 
joint at any time.  Higher evaluations are also not warranted 
for any form of right ankle ankylosis or malunion of the os 
calcis or astragalus.  No higher evaluation is warranted for 
postoperative residuals, because the veteran has certainly 
never had surgery or astragalectomy performed for the right 
ankle.  No higher or separate evaluation is warranted for 
nerve or muscle damage because no such damage is identified 
in the clinical evidence on file.  

The Board finds that the currently assigned 10 percent 
evaluation for moderate limitation of motion is warranted at 
all times during the pendency of this appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
considered a higher evaluation based upon functional loss due 
to pain on use or flareups, but in light of normal X-ray 
findings and in the absence of objective evidence 
demonstrating significant increases in right ankle symptoms 
resulting from pain on use or flareups, the currently 
assigned 10 percent evaluation is proper under the 
circumstances.  



ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
right ankle strain is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


